Name: Commission Regulation (EEC) No 619/90 of 14 March 1990 amending Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables as regards certain CN codes
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 15. 3 . 90 Official Journal of the European Communities No L 67/31 COMMISSION REGULATION (EEC) No 619/90 of 14 March 1990 amending Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables as regards certain CN codes 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff as regards in particular the tariff description of dried grapes and processed tomato products ; whereas the tariff description of the abovemen ­ tioned products in the provisions on licence, namely Commission Regulation (EEC) No 2405/89 (4), should be amended accordingly ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic: Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1125/89 (2), and in particular Articles 14 (3) and 15 (4) thereof, Whereas Commission Regulation (EEC) No 2886/89 (3) amends Annex I to Council Regulation (EEC) No Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 The CN headings for fresh or dried grapes and for prepared or preserved tomatoes in Annex I to Regulation (EEC) No 2405/89 are hereby replaced by the following : '0806 Grapes, fresh or dried 0806 20 1 1 0806 20 12 0806 20 18 0806 20 91 0806 20 92 0806 20 98    Currants    Sultanas    Other   Other    Currants    Sultanas    Other 2,00 2,00 2,00 2,00 2,00 2,00 2002 2002 10 2002 10 10 2002 10 90 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid  Tomatoes, whole or in pieces :   Peeled   Other 0,60 0,60' Article 2 This Regulation shall enter into force on the day of, its publication in the Official Journal of the European Communities. (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118 , 29 . 4. 1989 , p. 29 . 0 OJ No L 282, 2. 10 . 1989 , p. 1 . (4) OJ No L 227, 4 . 8 . 1989 , p. 34. No L 67/32 Official Journal of the European Communities 15. 3 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission